Case 7:20-cr-00386-NSR Document 23 Filed 11/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

 

UNITED STATES OF AMERICA
ORDER

20 Cr. 386 (NSR)

-against-
NICOLAUS WYNBERG,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

The Federal Defender’s Office attorney assigned to this case Susanne Brody is hereby ordered
Attorney's Name
substituted and the representation of the defendant in the above captioned matter is assigned to

C.J.A. attorney Stephen Lewis nunc pro tunc to November 12, 2020.
Attorney's Name

SO ORDERED.

 

 

Dated: . White Plains, New York
November 17, 2020

USEC SDNY,
DOCUMENT
| ELECTRONICALLY FI
poce ——
' DATE FILED: LUT [202%

=

ere see
